DETAILED ACTION
	Claims 1, 2, 4, 5, 8, 9, and 11-13 have been amended. Claims 3 and 10 have been canceled. Claims 1, 2, 4-9, and 11-13 are pending. A complete action on the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“is” should be changed to --are-- in line 5 of claim 1 (substrates is now plural and not singular as before)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 both mention limitations concerning the first-ninth radiopaque flags but fail to mention limitations concerning the tenth flag. It is unclear if this flag has the same shape as the first, 
Claims 2 and 4-7 and claims 9 and 11-13 are dependent on claims 1 and 8, which carry 112(b) rejections. Due to these dependencies, these claims are also rejected under 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Eidenschink (U.S. Patent Application Publication No. 20080021313), in view of Shaltis (U.S. Patent Application Publication No. 20150216650), and in further view of Longo (U.S. Patent Application Publication No. 20160256305).
Regarding claim 1, Beeckler teaches a balloon catheter (Abstract), comprising: a shaft configured for insertion into a heart of a patient (Fig. 4, element 70); a balloon made of an expandable membrane, which is fitted at a distal end of the shaft ([0057]; Fig. 3, elements 26 and 80; it is inherent that the membrane would have to be expandable for the balloon to expand in size.); ten flexible substrates, which are disposed on the membrane radially about a center of the balloon ([0060]; Fig. 5, element 34); ten electrodes, which are disposed over each of the respective ten flexible substrates (Figs. 
Beeckler does not teach the flags include a serpentine pattern so that the radiopaque flags fold in conformance with flexible substrate as the expandable membrane is collapsed into a compressed or folded configuration.
Eidenschink, in an analogous radiopaque marker device, teaches flags include a serpentine pattern so that the radiopaque flags fold in conformance with flexible substrate as the expandable membrane is collapsed into a compressed or folded configuration ([0146]; Fig. 6a, elements 10 and 12a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler with the one or more radiopaque flags including a serpentine pattern so that the radiopaque flags fold in conformance with flexible substrate as the expandable membrane is collapsed into a compressed or folded configuration as taught by Eidenschink in order to ensure that the radiopaque flags would not be able to undergo delamination during expansion and collapsing of the balloon.
Beeckler and Eidenschink do not teach the first, fourth and seventh radiopaque flags comprising three respective shapes different from an identical he second, third, fifth, sixth, eighth and ninth radiopaque flags.
Shaltis, in a similar field of endeavor, teaches radiopaque markers that may be a combination of shapes in order to aid the user to determine the orientation of the device during use ([0055]; Fig. 3, element 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler and Eidenschink to incorporate different combinations of radiopaque marker shapes in order to allow the user to determine the orientation of the device during use as suggested by Shaltis. 

Longo, in a similar field of endeavor, teaches using numerous unique shapes to distinguish radiopaque markers from one another [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, and Shaltis to use numerous unique shapes to distinguish radiopaque markers from one another as taught by Longo in order to further distinguish the radiopaque markers from one another making it easier to determine the orientation of the device during use. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Shaltis (U.S. Patent Application Publication No. 20150216650) and in further view of Longo (U.S. Patent Application Publication No. 20160256305).
Regarding claim 8, Beeckler teaches a method for manufacturing a balloon catheter (Abstract), the method comprising: providing a shaft that is configured for insertion into a heart of a patient (Figs. 1 and 4, element 70); fitting, at a distal end of the shaft, a balloon made of an expandable membrane ([0057]; Fig. 3, elements 26 and 80; it is inherent that the membrane would have to be expandable for the balloon to expand in size.); disposing on the membrane ten separate flexible substrates disposed radially about a center of the balloon ([0060]; Fig. 5, element 34); disposing over the respective ten flexible substrates ten separate electrodes having a fishbone configuration (Figs. 3 and 5, element 33); disposing over the flexible substrate first, second, third, fourth, fifth, sixth, seventh., eighth, ninth and tenth radiopaque flags (Fig. 5, 6, element 73); conforming the electrodes and radiopaque flags with the membrane in a compressed configuration (Figs. 3 and 6; the electrodes and radiopaque flags would have to conform with the membrane in a compressed configuration or else they would delaminate.).

Shaltis, in a similar field of endeavor, teaches radiopaque markers that may be a combination of shapes in order to aid the user to determine the orientation of the device during use ([0055]; Fig. 3, element 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler to incorporate different combinations of radiopaque marker shapes in order to allow the user to determine the orientation of the device during use as suggested by Shaltis. 
Beeckler and Shaltis do not teach wherein the first radiopaque flag comprises a shape different from a shape of the fourth radiopaque flag, and the fourth radiopaque flag comprises a shape different from the shape of the seventh radiopaque flag.
Longo, in a similar field of endeavor, teaches using numerous unique shapes to distinguish radiopaque markers from one another [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler and Shaltis to use numerous unique shapes to distinguish radiopaque markers from one another as taught by Longo in order to further distinguish the radiopaque markers from one another making it easier to determine the orientation of the device during use. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Eidenschink (U.S. Patent Application Publication No. 20080021313), in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Salahieh (U.S. Patent Application Publication No. 20170042614).
Regarding claim 2, the combination of Beeckler, Eidenschink, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler further teaches irrigation pores disposed over the membrane ([0057]; Fig. 6, element 27), wherein some of the irrigation pores are distributed over areas covered with the electrodes ([0061]; Fig. 3, element 35).
Beeckler, Eidenschink, Shaltis, and Longo do not teach that the others of the irrigation pores are distributed between the areas covered with the electrodes.
Salahieh, in a similar field of endeavor, teaches that the others of the irrigation pores are distributed between the areas covered with the electrodes ([0208]; Fig. 37C, elements 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, Shaltis, and Longo to where the others of the irrigation pores are distributed between the areas covered with the electrodes as taught by Salahieh in order to allow for there to be more irrigation pores to lead to quicker cooling of the ablated tissue.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Salahieh (U.S. Patent Application Publication No. 20170042614).
Regarding claim 9, the combination of Beeckler, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler further teaches disposing irrigation pores over the membrane ([0057]; Fig. 6, element 27), wherein some of the irrigation pores are distributed over areas covered with the electrodes ([0061]; Fig. 3, element 35).
Beeckler, Shaltis, and Longo do not teach that the others of the irrigation pores are distributed between the areas covered with the electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Shaltis, and Longo to where the others of the irrigation pores are distributed between the areas covered with the electrodes as taught by Salahieh in order to allow for there to be more irrigation pores to lead to quicker cooling of the ablated tissue.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Eidenschink (U.S. Patent Application Publication No. 20080021313), in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Byrd (U.S. Patent Application Publication No. 20200008869).
Regarding claim 4, the combination of Beeckler, Eidenschink, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler, Eidenschink, Shaltis, and Longo do not teach a magnetic position sensor that is disposed proximally to the balloon.
Byrd, in an analogous device, teaches a magnetic position sensor that is disposed proximally to the balloon ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, Shaltis, and Longo with a magnetic position sensor that is disposed proximally to the balloon as taught by Byrd in order to allow the user to determine the balloon catheter’s position within the body during a procedure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Byrd (U.S. Patent Application Publication No. 20200008869).
Regarding claim 11, the combination of Beeckler, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler, Shaltis, and Longo do not teach disposing a magnetic position sensor proximally to the balloon.
Byrd teaches disposing a magnetic position sensor proximally to the balloon ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Shaltis, and Longo to dispose a magnetic position sensor proximally to the balloon as taught by Byrd in order to determine the balloon catheter’s position within the body during a procedure.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Eidenschink (U.S. Patent Application Publication No. 20080021313), in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Pollock (U.S. Patent No. 8777161).
Regarding claim 5, the combination of Beeckler, Eidenschink, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler, Eidenschink, Shaltis, and Longo do not teach a yarn disposed between the membrane and the flexible substrate.
Pollock, in a device with an analogous protective fiber, teaches an ultra high molecular weight polyethylene fiber layer disposed between two fire resistant adhesive layers (Abstract; Fig. 2, elements 64, 63, and 66). The examiner recognizes that “ultra high molecular weight polyethylene fiber layer” is analogous to “yarn”. In addition, it would have been obvious to one of ordinary skill in the art to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, Shaltis, and Longo with a yarn disposed between the membrane and the flexible substrate as taught by Pollock in order to mitigate the possibility of delamination.
Regarding claim 6, the combination of Beeckler, Eidenschink, Shaltis, Longo, and Pollock teaches all the elements of the claimed invention as stated above.
Beeckler, Eidenschink, Shaltis, and Longo do not teach wherein the yarn is selected from one of an ultra-high molecular weight fiber or a liquid crystal polymer fiber.
Pollock further teaches wherein the yarn is selected from one of an ultra-high molecular weight fiber or a liquid crystal polymer fiber (Abstract; Fig. 2, element 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, Shaltis, and Longo to where the yarn is selected from one of an ultra-high molecular weight fiber or a liquid crystal polymer fiber as taught by Pollock in order to further mitigate the possibility of delamination.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Pollock (U.S. Patent No. 8777161).
Regarding claim 12, the combination of Beeckler, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler, Shaltis, and Longo do not teach disposing a yarn between the membrane and the flexible substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Shaltis, and Longo to dispose a yarn between the membrane and the flexible substrate as taught by Pollock in order to mitigate the possibility of delamination.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Eidenschink (U.S. Patent Application Publication No. 20080021313), in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Hector (U.S. Patent Application Publication No. 20080202637).
Regarding claim 7, the combination of Beeckler, Eidenschink, Shaltis, and Longo teaches all the elements of the claimed invention as stated above.
Beeckler, Eidenschink, Shaltis, and Longo do not teach wherein the flexible substrate comprises a patterned topography that is configured to increase adhesion of the flexible substrate to the membrane.
Hector, in an analogous method for improving adhesion, teaches wherein the flexible substrate comprises a patterned topography that is configured to increase adhesion of the flexible substrate to the membrane ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Eidenschink, Shaltis, and Longo to where the flexible substrate comprises a patterned topography that is configured to increase adhesion of the flexible substrate to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (U.S. Patent Application Publication No. 20170312022) in view of Shaltis (U.S. Patent Application Publication No. 20150216650), in view of Longo (U.S. Patent Application Publication No. 20160256305), and in further view of Hector (U.S. Patent Application Publication No. 20080202637).
Regarding claim 13, the combination of Beeckler, Shaltis, and Longo teach all the elements of the claimed invention as stated above.
Beeckler, Shaltis, and Longo do not teach increasing adhesion of the flexible substrate to the membrane by including a patterned topography in the flexible substrate.
Hector teaches increasing adhesion of the flexible substrate to the membrane by including a patterned topography in the flexible substrate ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeckler, Shaltis, and Longo to increase adhesion of the flexible substrate to the membrane by including a patterned topography in the flexible substrate as taught by Hector in order to ensure that the substrate and the membrane did not detach from one another during inflation and deflation of the balloon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/               Examiner, Art Unit 3794